DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Fig. 1, the x                        
                             
                        
                    and z directions with the double arrows (↔) are reversed. In describing Fig. 1, paragraph [0031] of the specification states “The carriage 30 is moveable relative to the base 26 generally in the spatial direction z depicted in the figures” and “The work table 40 is moveable relative to the base 26 generally in the spatial direction x”; however, Fig. 1 presents the opposite directions for respective carriage 30 and work table 40 movement. The x, y, and z axes presented next to the line drawing of Fig. 1 are consistent with the description in the specification, but the axes are inconsistent with the double arrow directions in the line drawing presented within the same figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 19 is objected to because of the following informalities: “a plurality cutting blades” should be “a plurality of cutting blades”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 10-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, 7, 16, and 20, the word “critical” in the limitation “critical non-tooth feature” in claims 4-5, 7, 16, and 20 renders the claim indefinite because it is not clear in view of the specification which non-tooth features are or are not critical. As the specification does not define “critical”, the determination of a “critical” feature appears to be a subjective prioritization of a practitioner of the claimed processes. Examiner suggests deleting the word “critical” from all instances of “critical non-tooth feature” within the claims.
Claim 10 recites the limitations "the black hypoid ring gear” and “the black hypoid pinion gear" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, on which claim 10 depends, requires the green hypoid gear comprises a green hypoid ring gear 
Claim 11 is rejected under 35 USC 112(b) because it depends on claim 10.
Regarding claim 11, it is not clear how, the hard finished hypoid ring gear and the hard finished hypoid pinion gear can be formed completely independently when claim 9, on which claim 11 depends requires that green hypoid ring gear and green hypoid pinion are components of the same green hypoid gear which requires that the hypoid ring gear and hypoid pinion components be geometrically dependent to some extent.
Claim 12 recites the limitation “the green hypoid pinion gear" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 directly depends on independent claim 1, and claim 1 does not require a hypoid pinion gear. A hypoid gear set does not necessitate a pinion. 
Further regarding claim 12, it is not clear to what “the root region of the black hypoid gear” refers because the only root region introduced is of the green hypoid pinion. If “the root region of the black hypoid gear” refers to the root region of the green hypoid pinion after heat treatment, this distinction should be more clearly claimed.
Claim 13 recites the limitation "the root region" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 introduces “a root region”, but claim 13 does not depend on claim 12.
Claim 15 recites the limitation “the cutting tool” in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to what the cutting tool could refer as no tool had previously be introduced in either claim 15 or the claims on which claim 15 depends. See, for example, how a cutting tool is introduced in claims 18 and 19.
uniform cut” in claim 18 lines 3-4, claim 18 line 5, claim 20 line 10, and claim 20 line 11 (4 instances) is a relative term which renders the claim indefinite. The term “uniform cut” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the specification what degree of homogeneity is required in order for the cut to be considered “uniform”.
Claims 17-19 are rejected under 35 USC 112(b) because they depend on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38) as evidenced by First Gear (FIRSTGEAR ENGINEERING & TECHNOLOGY, Skiving, informational page, Feb. 10, 2019). First Gear is cited by applicant in the IDS dated April 26, 2019.
rding claim 1, Stadtfeld discloses a method of manufacturing spiral bevel gears, explicitly naming hypoid gear as an example (“expression ‘bevel gears’ is used as a general description for straight and spiral bevel gears as well as hypoid gear sets” page 37 Some Bevel Gear Conventions section, manufacturing method begins Circular Cutting Tools and Spiral Bevel Gears section page 31). Stadtfeld discloses face hobbing a gear blank (Continuous Indexing Process—Face Hobbing section page 34 center column) and forming a green hypoid gear with green gear teeth (generated work gear or pinion Continuous Indexing Process—Face Hobbing section last paragraph page 35). Stadtfeld discloses heat treating the green hypoid gear (Heat Treatment of Bevel Gears section page 35 center column) to form a black hypoid gear with black gear teeth (heat treated ring gears and pinions entirety of Heat Treatment of Bevel Gears section pages 35-36). Stadtfeld discloses hard machining the black (heat treated) gear teeth (skiving using identical machine setup to that for soft machining on the same cutting machine page 37 second and third columns), thereby forming a hard finished gear. First Gear explicitly defines skiving as a hard hobbing process (sole paragraph); therefore, by definition, the skiving disclosed by Stadtfeld is a hard hobbing process.
Regarding claim 2, Stadtfeld discloses the heat treating comprises carburizing (the generally used low carbon steel has to be carburized on the surface, by case hardening, Heat Treatment of Bevel Gears section page 35).
Regarding claim 3, Stadtfeld discloses that the heat treatment provides
a surface hardness in the range of 60 to 63 Rc (Rockwell C) (Heat Treatment of Bevel Gears section first paragraph pages 35-36). 60 to 63 Rc directly meets the claimed range.
Regarding claim 8, Stadtfeld discloses that the finish machining, of which Stadtfeld discloses skiving as an example, removes flank heat treatment distortion material (Hard Finishing of Bevel Gears first paragraph). Stadtfeld identifies the flank as a portion of the gear teeth (Heat Treatment of Bevel Gears section first paragraph last paragraph); therefore, Stadtfeld discloses the hard hobbing removes distortions from the black gear teeth.

Regarding claims 13 and 14, Stadtfeld discloses that skiving removes material along an entire flank width of the black gear (“uniform stock removal per flank” Hard Finishing of Bevel Gears page 37 second column) and that the flank comprises a root portion (a profile relief in the root area of the flank Some Bevel Gear Conventions section page 37 rightmost column). Uniform removal of material from a flank width meets the limitations of claim 14, and because that flank face has a root area, such removal also meets the limitations of claim 13.
Regarding claim 15, Stadtfeld discloses a cutting tool comprising a plurality of inside cutting blades and a plurality of outside cutting blades (use of the same cutting machine. page 37 second and third columns, Continuous Indexing Process—Face Hobbing section starting page 34, Fig. 6). Stadtfeld shows an inside cutting blade completing a cut of a convex side of a slot of black gear teeth at the same time an outside blade is cutting a concave side of the same slot of a gear tooth while different outside blades on either side of the slot are not actively cutting (Fig. 6). As Stadtfeld shows at least one outside blade on both ends of the slot, Stadtfeld shows that the inside blade within the slot cuts the concave surface before at least one outside cutting blade begins a cut a concave side of the black gear tooth. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38) as evidenced by First Gear (FIRSTGEAR ENGINEERING & TECHNOLOGY, Skiving, informational page, Feb. 10, 2019) as applied to claims 1 and 9 above.
Regarding claim 4, all the features which Stadtfeld discloses hard finishing are teeth features; however, Stadtfeld discloses that non-teeth features of the gear ring (flatness) and of the pinion (shaft straightness) experience unfavorable distortions during heat treatments (Heat Treatment of Bevel Gears section first paragraph page 36) and that hard finishing, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Considering Stadtfeld discloses non-tooth features experience unfavorable distortions in heat treatment and that hard 
Regarding claim 10, Stadtfeld does not disclose which components of the gear system are processed in the skiving step, but Stadtfeld discloses that both gear ring and pinion portions are unfavorably distorted in the heat treatment step (Heat Treatment of Bevel Gears section pages 35-36), and that the finish machining, of which Stadtfeld discloses skiving as an example, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Considering Stadtfeld discloses both the gear ring and pinion experience heat treatment distortions and that the hard hobbing (skiving) removes heat treatment distortions, it would have been obvious for one of ordinary skill in the art to hard hob black gear teeth of the black hypoid ring gear and hard hob black gear teeth of the black hypoid pinion gear in the process disclosed by Stadtfeld thereby forming a hard finished hypoid ring gear and a hard finished hypoid pinion.
Regarding claim 11, Stadtfeld discloses that for the face hobbing step, the blades for the gear ring and pinion are differently arranged (page 35 first full paragraph), and that the cutting machine for the skiving is the same as that for soft machining (page 37 second and third columns). As the blade positioning is different for gear ring and pinion, the processes of making the gear ring and pinion disclosed by Stadtfeld must be independent. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38) as evidenced by First Gear (FIRSTGEAR ENGINEERING & TECHNOLOGY, Skiving, informational page, Feb. 10, 2019) as applied to claim 1 above, and further in view of Vollmer (US 4761867).
All the features which Stadtfeld discloses hard finishing are teeth features; however, Stadtfeld discloses that non-teeth features of the gear ring (flatness) and of the pinion (shaft straightness) experience unfavorable distortions during heat treatments (Heat Treatment of 
Stadtfeld does not suggest hard finishing non-tooth portions before hard hobbing.
Vollmer teaches a process for manufacturing hypoid ring gears (column 1 lines 11-13). Vollmer teaches machining a gear ring, carburizing the machined gear ring, and finish processing the carburized gear ring (column 2 lines 55-60). Vollmer teaches finish processing center and mounting bore of the gear ring after carburizing and before finish processing the carburized gear teeth (column 7 lines 25-33, column 9 lines 12-14, Fig. 4A). 
Both Stadtfeld and Vollmer teach manufacturing hypoid gears comprising a ring with steps of soft machining, carburizing and finishing gear teeth.
In finish processing the gear ring to remove heat treatment distortions of non-tooth portions as suggested by Stadtfeld, such finishing to remove distortions must sequentially occur at some stage with respect to the teeth skiving step. In view of Vollmer, hard finishing mounting and center bores, which are non-tooth portions of a hypoid ring gear, is known to one of skill in the art of manufacturing hypoid gears to occur before hard finishing gear teeth. Given the necessity to conduct the finish processing of non-teeth portions at some time, it would have been obvious to one of ordinary skill in the art to conduct the non-tooth finishing suggested by Stadtfeld prior to hard hobbing (skiving) the gear teeth to yield the predictable result of effective finishing of non-tooth components, because Vollmer teaches that finishing non-tooth components in forming a hypoid gear appropriately occurs prior to finish machining gear teeth.

8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38) as evidenced by First Gear (FIRSTGEAR ENGINEERING & TECHNOLOGY, Skiving, informational page, Feb. 10, 2019) as applied to claim 1 above, and further in view of Grindahl (US4222793).
Regarding claim 6, Stadtfeld does not disclose shot peening.
Grindahl teaches a process for manufacturing hypoid gears (column 1 line 66 to column 2 line 8). Grindahl teaches machining gear teeth (column 4 lines 36-48) followed by carburizing heat treatment (column 5 lines 14-21). Grindahl teaches shot peening the roots of the heat treated gear teeth (column 5 lines 59-61). Grindahl teaches that shot peening improves the fatigue life of a formed hypoid gear (column 5 line 45 to column 6 line 12). Grindahl teaches incorporating the gears in automotive drives, which Grindahl teaches as a high stress application (column 2 lines 5-6, 16-18, claim 6).
Both Stadtfeld and Grindahl teach processes for manufacturing hypoid gear comprising a carburizing step. Stadtfeld teaches using the gears in vehicle drives (Some Bevel Gear Conventions section second paragraph page 37).
It would have been obvious for one of ordinary sill in the art to shot peen the gear roots in the process disclosed by Stadtfeld because Grindahl teaches that shot peening gear roots improves the fatigue life of the same type of gear set (hypoid) disclosed by Stadtfeld for the same application (vehicle/automotive drive) as that disclosed by Stadtfeld.
Regarding claim 16, Stadtfeld discloses a method of manufacturing spiral bevel gears, explicitly naming hypoid gear as an example (“expression ‘bevel gears’ is used as a general description for straight and spiral bevel gears as well as hypoid gear sets” page 37 Some Bevel Gear Conventions section, manufacturing method begins Circular Cutting Tools and Spiral Bevel Gears section page 31). Stadtfeld discloses face hobbing a gear blank (Continuous Indexing Process—Face Hobbing section page 34 center column) and forming a green hypoid 
All the features which Stadtfeld discloses hard finishing are teeth features; however, Stadtfeld discloses that non-teeth features of the gear ring (flatness) and of the pinion (shaft straightness) experience unfavorable distortions during heat treatments (Heat Treatment of Bevel Gears section first paragraph page 36) and that hard finishing, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Considering Stadtfeld discloses non-tooth features experience unfavorable distortion in heat treatment and that hard finishing removes heat treatment distortions, it would have been obvious for one of ordinary skill in the art to hard finish the non-tooth portions of the gear that experience unfavorable distortion in heat treatment.
Stadtfeld does not disclose shot peening.
Grindahl teaches a process for manufacturing hypoid gears (column 1 line 66 to column 2 line 8). Grindahl teaches machining gear teeth (column 4 lines 36-48) followed by carburizing heat treatment (column 5 lines 14-21). Grindahl teaches shot peening the roots of the heat treated gear teeth (column 5 lines 59-61). Grindahl teaches that shot peening improves the fatigue life of a formed hypoid gear (column 5 line 45 to column 6 line 12). Grindahl teaches incorporating the gears in automotive drives, which Grindahl teaches as a high stress application (column 2 lines 5-6, 16-18, claim 6).

It would have been obvious for one of ordinary sill in the art to shot peen the gear in the process disclosed by Stadtfeld because Grindahl teaches that shot peening improves the fatigue life of the same type of gear set (hypoid) disclosed by Stadtfeld for the same application (vehicle/automotive drive) as that disclosed by Stadtfeld.
Regarding claim 17, Stadtfeld discloses that skiving removes material along an entire flank width of the black gear (“uniform stock removal per flank” Hard Finishing of Bevel Gears page 37 second column) as a flank is a face, Stadtfeld meets the limitations recited in claim 17.
Regarding claim 18, Stadtfeld discloses hobbing comprises rotating a cutting tool comprising a plurality of inside cutting blades and a plurality of outside cutting blades (use of the same cutting machine. page 37 second and third columns, Continuous Indexing Process—Face Hobbing section starting page 34, Fig. 6). Stadtfeld shows an inside cutting blade completing a cut of a convex side of a slot of black gear teeth at the same time an outside blade is cutting a concave side of the same slot of a gear tooth while different outside blades on either side of the slot are not actively cutting (Fig. 6). As Stadtfeld shows at least one outside blade on both ends of the slot, Stadtfeld shows that the inside blade within the slot cuts the concave surface before at least one outside cutting blade begins a cut a concave side of the black gear tooth. Stadtfeld discloses that the cuts are uniform (page 37 second column).
Regarding claim 20, Stadtfeld discloses a method of manufacturing spiral bevel gears, explicitly naming hypoid gear as an example (“expression ‘bevel gears’ is used as a general description for straight and spiral bevel gears as well as hypoid gear sets” page 37 Some Bevel Gear Conventions section, manufacturing method begins Circular Cutting Tools and Spiral Bevel Gears section page 31). Stadtfeld discloses face hobbing a gear blank (Continuous Indexing Process—Face Hobbing section page 34 center column) and forming a green hypoid 
All the features which Stadtfeld discloses hard finishing are teeth features; however, Stadtfeld discloses that non-teeth features of the gear ring (flatness) and of the pinion (shaft straightness) experience unfavorable distortions during heat treatments (Heat Treatment of Bevel Gears section first paragraph page 36) and that hard finishing, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Considering Stadtfeld discloses non-tooth features experience unfavorable distortion in heat treatment and that hard finishing removes heat treatment distortions, it would have been obvious for one of ordinary skill in the art to hard finish the non-tooth portions of the gear that experience unfavorable distortion in heat treatment.
Stadtfeld discloses hobbing comprises rotating a cutting tool comprising a plurality of inside cutting blades and a plurality of outside cutting blades (use of the same cutting machine. page 37 second and third columns, Continuous Indexing Process—Face Hobbing section starting page 34, Fig. 6). Stadtfeld shows an inside cutting blade completing a cut of a convex side of a slot of black gear teeth at the same time an outside blade is cutting a concave side of 
Stadtfeld does not disclose shot peening.
Grindahl teaches a process for manufacturing hypoid gears (column 1 line 66 to column 2 line 8). Grindahl teaches machining gear teeth (column 4 lines 36-48) followed by carburizing heat treatment (column 5 lines 14-21). Grindahl teaches shot peening the roots of the heat treated gear teeth (column 5 lines 59-61). Grindahl teaches that shot peening improves the fatigue life of a formed hypoid gear (column 5 line 45 to column 6 line 12). Grindahl teaches incorporating the gears in automotive drives, which Grindahl teaches as a high stress application (column 2 lines 5-6, 16-18, claim 6).
Both Stadtfeld and Grindahl teach processes for manufacturing hypoid gear comprising a carburizing step. Stadtfeld teaches using the gears in vehicle drives (Some Bevel Gear Conventions section second paragraph page 37).
It would have been obvious for one of ordinary sill in the art to shot peen the gear in the process disclosed by Stadtfeld because Grindahl teaches that shot peening improves the fatigue life of the same type of gear set (hypoid) disclosed by Stadtfeld for the same application (vehicle/automotive drive) as that disclosed by Stadtfeld.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38) as evidenced by First Gear (FIRSTGEAR ENGINEERING & TECHNOLOGY, Skiving, informational page, Feb. 10, 2019) as applied to claim 1 above, and further in view of Grindahl (US4222793) and Vollmer (US 4761867).

Grindahl teaches a process for manufacturing hypoid gears (column 1 line 66 to column 2 line 8). Grindahl teaches machining gear teeth (column 4 lines 36-48) followed by carburizing heat treatment (column 5 lines 14-21). Grindahl teaches shot peening the roots of the heat treated gear teeth (column 5 lines 59-61). Grindahl teaches that shot peening improves the fatigue life of a formed hypoid gear (column 5 line 45 to column 6 line 12). Grindahl teaches incorporating the gears in automotive drives, which Grindahl teaches as a high stress application (column 2 lines 5-6, 16-18, claim 6).
Both Stadtfeld and Grindahl teach processes for manufacturing hypoid gear comprising a carburizing step. Stadtfeld teaches using the gears in vehicle drives (Some Bevel Gear Conventions section second paragraph page 37).
It would have been obvious for one of ordinary sill in the art to shot peen the gear roots in the process disclosed by Stadtfeld because Grindahl teaches that shot peening improves the fatigue life of the same type of gear set (hypoid) disclosed by Stadtfeld for the same application (vehicle/automotive drive) as that disclosed by Stadtfeld.
All the features which Stadtfeld discloses hard finishing are teeth features; however, Stadtfeld discloses that non-teeth features of the gear ring (flatness) and of the pinion (shaft straightness) experience unfavorable distortions during heat treatments (Heat Treatment of Bevel Gears section first paragraph page 36) and that hard finishing, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Considering Stadtfeld discloses non-tooth features experience unfavorable distortion in heat treatment and that hard finishing removes heat treatment distortions, it would have been obvious for one of ordinary skill in the art to hard finish the non-tooth portions of the gear that experience unfavorable distortion in heat treatment.
Stadtfeld does not suggest hard finishing non-tooth portions prior to hard hobbing.

Both Stadtfeld and Vollmer teach manufacturing hypoid gears comprising a ring with steps of soft machining, carburizing and finishing gear teeth.
In finish processing the gear ring to remove heat treatment distortions of non-tooth portions as suggested by Stadtfeld, such finishing to remove distortions must sequentially occur at some stage with respect to the teeth skiving step. In view of Vollmer, hard finishing mounting and center bores, which are non-tooth portions of a hypoid ring gear, is known to one of skill in the art of manufacturing hypoid gears. Given to necessity to conduct the finish processing at some time, it would have been obvious to one of ordinary skill in the art to conduct the non-tooth finishing suggested by Stadtfeld prior to hard hobbing (skiving) the gear teeth to yield the predictable result of effective finishing of non-tooth components, because Vollmer teaches that finishing non-tooth components in forming a hypoid gear appropriately occurs prior to finish machining gear teeth.
As Vollmer teaches processing non-tooth portions before finish machining and after heat treatment (column 7 lines 25-33, column 9 lines 12-14, Fig. 4A), and Grindahl teaches shot peening root portions after heat treatment (column 5 line 45 to column 6 line 12), it would have been obvious for one of ordinary skill in the art to conduct the shot peening, in the process of Stadtfeld in view of Grindahl and Vollmer as applied above before finish skiving (hard hobbing) the gear teeth.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38) as . as applied to claim 16 above, and further in view of Ribbeck (US 7775749).
Stadtfeld in view of Grindahl does not disclose the skiving process uses a cutting tool with a plurality cutting blades with a twin-blade design such that each cutting blade simultaneously cuts a convex side and a concave side of adjacent black gear teeth
Ribbeck teaches a process for milling hypoid gear teeth and blades adapted for the cutting (column 1 lines 7-14). Ribbeck machines the gear surface by rotating a cutting tool comprising a plurality of blades (Fig. 14b). Ribbeck teaches that each blade comprises a twin-blade design (“one and the same bar cutting blade 10 machines the tooth slot 51 using the first and the second cutting edge 16 and 18, respectively, of the bar cutting blade 10” column 10 lines 34-36) such that each cutting blade simultaneously cuts a convex side and a concave side of adjacent black gear teeth (column 10 lines 36-44, Fig. 14b). Ribbeck teaches that as a direct result of the twin blades, the volume removed in machining significantly increases (column 10 lines 49-65) and significantly reduces machining time (column 11 lines 13-20).
Both Stadtfeld and Ribbeck teach machining hypoid gears by rotating a cutting tool comprising a plurality of blades. Stadtfeld discloses different blade configurations for different gear components and hobbing processes (page 35 first full paragraph), thereby suggesting that the process disclosed by Stadtfeld is open to different blade configurations.
It would have been obvious to one of ordinary skill in the art to perform the skiving process disclosed by Stadtfeld with the plurality of blades having a twin-blade design taught by Ribbeck (column 10 lines 34-36) such that each cutting blade simultaneously cuts a convex side and a concave side of adjacent black gear teeth (column 10 lines 36-44, Fig. 14b) in order to attain the efficiency advantages taught by Ribbeck for such blades (column 10 lines 49-65, column 11 lines 13-20). 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites a method of manufacturing a hypoid gear comprising: face hobbing a gear blank; heat treating the face hobbed hypoid gear; and hard hobbing teeth of the heat treated gear to form the hard finished hypoid gear. Claim 12 which depends on claim 1 requires the face hobbing removes material from a root region of some pinion. Claim 12 also requires that the hard hobbing does not remove material from what appears to be that same root region See rejections under 35 USC 112(b) above.
Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38), the closest prior art reference of record, discloses face hobbing, heat treatment, and hard hobbing (skiving) steps starting page 31, but Stadtfeld discloses uniformly removing material along a tooth flank face, and that the tooth flank has a root portion (page 37); therefore, Stadtfeld requires removing some material in a root portion in the hard hobbing step. Stadtfeld discloses that features of the gear experience unfavorable distortions during heat treatments (Heat Treatment of Bevel Gears section first paragraph page 36), and that hard finishing, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Overall Stadtfeld suggests that the hard hobbing should remove distortions material which forms during heat treatment, which would include any distortions that could form at the roots.
Note that claim 13 is incompatible with the limitations of claim 12 because claim 13 requires hard hobbing the black hypoid gear removes material from the root region.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klingelnberg (Klingelnberg, Jan. "Manufacturing Process." Bevel Gear. Springer Vieweg, Berlin, Heidelberg, 2016. 233-290). Is the sixth chapter in a textbook on bevel gears. The chapter provides a comprehensive overview of manufacturing processes for bevel gears including hypoid gears. Discussed process steps hob milling, heat treating and hard hobbing (skive hobbing). The chapter also discloses blade arrangements on cutting tools.
US20040219051 succinctly discloses that high loaded gars are conventionally formed by hobbing, carburizing, and hard hobbing [0006]. The “hypoid” gear which US20040219051 is limited to intersecting axis gear systems (claim 32) which directly contradicts the definition of a hypoid gar given in paragraph [0003] of the specification as filed which is the well-understood, ordinary of a hypoid gear.
US 5114287 discloses that in face hobbing spiral bevel gears, including hypoid gears, an inside blade produces a convex cut, and an outside blade produces a concave cut.
US 4949456 discloses a method for manufacturing a hypoid gear
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736